McLaughlin, J.:
The questions presented on this appeal are similar to the. ones presented in action Mo.-1 between the samé parties. The appeals were argued together, and for-the reasons stated in the opinion in action No. 1 (123 App. Div. 242), decided herewith, the judgment here appealed from must be modified so as to permit a recovery for only $1,900 and interest thereon from the 1st, day of December, ■1885, and costs, and as thus modified should be-affirmed, without costs in this court to either party. ' - . ■
Patterson, P. J., .Ingraham and. Clarke,--'JJ., concurred ; Houghton, J., dissented., ■ -
Judgment modified as directed in opinion, and as modified affirmed, without costs. Settle order on notice. . .